Title: Benjamin Morgan to Thomas Jefferson, 29 June 1810
From: Morgan, Benjamin
To: Jefferson, Thomas


          
            Sir
             
                     New Orleans 
                     June 29th 1810
          
          
		  
		    Your favour of the 12th May reached me by last Mail—Mr Robt Peyton has not yet arrived when he does I presume Mr Duncan will not hesitate to pay over to me for your use What he has in hands of the Estate of the late John Peyton 
		  
          
            I am with much respect & esteem Your Most Obt servt
            
                  
               Benja Morgan
          
        